 PAN-ABODE, INC.Pan-Abode, Inc.andLumber Production and Industri-alWorkers Union,Local No. 2519,affiliated withUnited Brotherhood of Carpenters and Joiners ofAmerica,AFL-CIO. Case 19-CA-7463January 16, 1976DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSFANNINGAND JENKINSOn July 14, 1975, Administrative Law Judge Hen-ry S. Sahm issued the attached Decision in this pro-ceeding. Thereafter, the General Counsel filed excep-tions and a brief in support thereof.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge only tothe extent that they, are consistent herewith.We agree with the Administrative Law Judge'sfinding that Respondent violated Section 8(a)(1) ofthe Act by virtue of, the statements of its owner, Jen-sen, made to employee Landreth, in which he brand-ed Landreth a troublemaker and threatened that hisjob was in jeopardy unless he withdrew the chargeshe had made against Respondent. However, the Ad-ministrative Law Judge found that the evidence wasinsufficient to sustain the allegations that Respon-dent had violated Section 8(a)(3), (4), and (5) of theAct by virtue of its various actions in disregard of thecollective-bargaining agreement, and by other dis-criminatory actions taken against employees becauseof their union and protected activities. Accordingly,he recommended that the amended complaint be dis-missed with respect to each of the remaining allega-tions.The General 'Counsel has filed exceptions tothe latter findings which, for the reasons hereinafterset forth, we find meritorious.There is no dispute as to the facts in this case,which are set out in the attached Decision. Respon-dent and Local No. 2519 have had a collective-bar-gaining agreement in effect for many years, includingthe pertinent period herein. In each of these agree-ments, there has been, a provision by which Respon-dent recognizes that'the principle of seniority appliesto those employees covered by the agreement, condi-tioned only by the usual phrase, "competency andability considered." In addition to a union-securityprovision, the current contract contains a description313of the unit covered by the agreement that specificallyincludes temporary and part-time employees.The events which gave rise to the charges hereinare likewise uncontested. A brief chronology of theseevents begins on October 24, 1974.' On that date em-ployee Landreth, with 8 years' seniority, was laid off,while less senior employees continued to work. Thenext day Landreth met with the Union's businessagent, Biringer, and, after discussing the merits ofraising a complaint with Respondent, they met withPlant Manager Sester to discuss the grievance. Sestertold them that they would have to take it up withJensen, who was out of town until October 31. Al-though Jensen did return on that date and Biringercontacted Sester about discussing the grievance, Ses-ter asked that any discussion be postponed-until afterNovember 6 because of the pending sale of the busi-ness.While the record is unclear as to what, if any-thing, occurred on November 6 with respect to com-munications between Respondent and Biringer andLandreth, it is clear that Jensen was unsuccessful inhis attempt to sell his business and no substantivediscussion of the grievance occurred?On November 7, Biringer sent a certified letter toJensen, again demanding a meeting to discuss theLandreth layoff. This letter was followed by similarletters sent by Biringer on November 15 and 27 andDecember 20. Respondent failed to answer any ofthese letters.From November 20 to 26, Respondent hired fiveemployees as temporary laborers at a wage of $3.50per hour. The starting wage rate in the current con-tract is $4.32 per hour.These employees were laid offon various dates, the last of which was December 6.On December 3, Respondent laid off anothergroup of employees, including employees Montieth,Stevens, and Demery, while retaining several less se-nior men.The charges herein were filed on December 13.Some 2 months later, on February 19, 1975, Lan-dreth returned to work. On that day, Jensen calledLandreth aside from his work station and away fromthe other employees, and made the threatening state-ments about his being a troublemaker, which wehave already found violative of Section 8(a)(1) of theAct.On March 14, 1975, Respondent unilaterally im-plemented an unscheduled wage increase that hadbeen granted the week before. The Union was nevernotified. Landreth and another man were the onlyAll dates hereafter are in 1974, unless otherwise indicated.z Sester testified that his discussion with Landreth and Biringer on Octo-ber 25, which occurred in the lunchroom, was limited to their claim thatLandreth's seniority rights had been violated and their request to discuss thematter, to which he replied that it would have to be taken up with Jensen.222 NLRB No. 42 314DECISIONS OF NATIONAL LABOR RELATIONS BOARDexperienced employees who were not given the raise.A week later, on March 20, 1975, after the first dayof the hearing in this case, the wage increase wasunilaterally withdrawn by Respondent.A. Landreth'sLayoffAlthough the Administrative Law Judge recom-mended dismissing"the allegation with respect toLandreth's discriminatory layoff on October 24," it isclear from the complaint that Respondent'sactionson October 24 and thereafter with respect to Lan-dreth were never alleged to have been a violation ofSection 8(a)(3) of the Act.Rather, General Counselhas always contended that by laying off Landreth,while less senior employees remained working, Re-spondent refused to be bound by the seniority provi-sions of the collective-bargaining agreement,therebyeffecting a unilateral change in that agreement.Moreover,Respondent's subsequent refusal to meetand discuss the grievance raised by Landreththrough the Charging Party is further evidence ofRespondent's refusal to be bound by the agreement'sgrievance procedure,which constitutes a unilateralchange in the agreement,as well as a refusal to bar-gain in violation of Section 8(a)(5) of the Act. Weagree with General Counsel's contentions.Initially,we note the uncontested fact that theCharging Party made seven separate demands onRespondent,from October 25 through December 20,tomeet and discuss Landreth's layoff,and that Re-spondent failed and refused to do so.It is impossible for us to find on this record, as theAdministrative Law Judge apparently has, that Re-spondent was acting in good faith to fulfill its bar-gaining responsibilitieswith regard to Landreth'sgrievance when, over a 2-month period of continuingdemands from the Charging Party, it never onceeither requested a definite date for substantive dis-cussion of the grievance or responded in any waywith regard to the merits of the Charging Party'sclaim.Inasmuch as Respondent admitted that it nev-er communicated any of the various difficulties itwas having at the time to the Charging Party, butinstead raised these matters only after the fact in itscontentions before the Administrative Law Judge, wefind,contrary to the Administrative Law Judge, thatsuch exigencies,even if true,are irrelevant to anyconsideration of Respondent's obligation to bargainin good faith with the Charging Party at the time ofits demands.We also find,as alleged by General Counsel, thatRespondent's actions were in disregard of the senior-ity provision of the collective-bargaining agreementand constituted a unilateral modification of thatagreement in violation of Section 8(a)(5) of the Act 3In reaching this conclusion, we begin with theclear language of the agreement by which Respon-dent agreed to follow seniority. The AdministrativeLaw Judge, however, finds that Respondent is onlybound to follow seniority on a departmental basis.He reads such a limitation into the agreement basedsolely on Sester's testimony, which he credits, thatRespondent has never transferred employees fromone department to another in a reduction in force,but instead effects layoffs on a departmental basisbecause of quality control considerations.Sester fur-ther testified that he was not aware of Landreth'sability to operate machines in departments otherthan that in which he was working at the time, andthat, in any event, Biringer never requested a transferfor Landreth to a specific job to counteract his lay-off.Contradicting the above is the fact that there is noreference in the agreement to departmental consider-ations, either in the seniority provision or elsewhere.In addition, Landreth's testimony stands uncontra-dicted that at the time he was laid off he had previ-ous work experience with Respondent performing 7out of the 11 jobs that continued to operate afterOctober 24. Even Sester's testimony that he was un-aware of Landreth's qualifications supports a findingcontrary to that of the Administrative Law Judge.Finally, regardless of whether Biringer asked for aparticular job for Landreth, the agreement providedfor his right to remain working in a job for which hewas qualified, in preference to less senior employees.We can hardly find fault with the Charging Party forfailing to make a detailed request on Landreth's be-half when, as we have pointed out above, Respon-dent failed and refused to engage in any substantivediscussion of his layoff, despite the many attempts byBiringer to have it do so.We find therefore that the Administrative LawJudge's conclusions are clearly against the weight ofall the relevant evidence. Accordingly, by disregard-ing the seniority provision in its agreement with theCharging Party, Respondent has unilaterally modi-fied the agreement in violation of Section 8(a)(5) ofthe Act.B. Temporary LaborersGeneral Counsel alleged, but the AdministrativeLaw Judge failed to find, that Respondent's action in3 The pertinent provision in the contract statesThe Employeralso recognizes the principle of seniority and that old-er employees are entitled to work in preference to newer employeescompetency and ability considered PAN-ABODE, INC.315hiring five temporary laborers at a beginning wagebelow that called for in, the collective-bargainingagreement violated Section 8(a)(3) of the Act. TheAdministrative Law- Judge based his recommenda-tion on his reasoning that, inasmuch as the collec-tive-bargaining agreement has a union-security pro-visionwhich requires - new employees to becomemembers of the Union by the 31st day of their em-ployment, these temporary laborers (who onlyworked 14 days) were not within the unit and thusnot covered by the collective-bargaining agreement.The Administrative Law Judge's reasoning mis-construes the meaning of,union-security provisionsaswell as the concept of what constitutes a unit.These clauses require new employees to becomemembers of the Union within 31 days of 'first em-ployment, but obviously do not forbid or prohibitmembership prior to that -time. Furthermore, thequestion of whether or not an employee is within aparticular unit has nothing to do with his ' unionmembership under a union-security provision, butrather is a concept connected with his job functionvis-a-vis the other members of the unit.In addition, the Administrative. Law Judge failedto discuss the collective-bargaining agreement itself,which is part of the record. In the recognition clause,Respondent specifically acknowledges that the agree-ment applies to temporary and part-time employees 4General Counsel's allegation that Respondent'sactions violated Section 8(a)(3) is premised upon theadmission by Sester that these, five temporary em-ployees were not paid Union scale because they werenotmembers of the Union. Inasmuch as Section8(a)(3) prohibits discrimination based on union-relat-edconsiderations,we find, in reliance onRespondent's own statement of its reasons, that itsactions in paying these unit employees less than thatcalled for in the collective-bargaining agreement vio-lated that section of the Act.C. Layoff ofMontieth,Stevens, and DemeryThese three employees were laid off on December3,while the temporary laborers remained working.For the reasons stated above with respect toLandreth's layoff, we find these layoffs constitutefurther evidence of Respondent's refusal to be boundby the seniority provision in the collective-bargainingagreement.Moreover,according to the undenied af-This provision states that:The Employer agrees to recognize the Union as the sole collectivebargaining agency for all its employees excluding office personal [sic]and agrees to bargain with the Union on all matters as to hours oflabor, wages and other conditions of employment This includes tem-porary and part time employees (as per industry settlement).fidavit of Sester, which was admitted into evidence,these men were laid off while the temporary laborerscontinued to work because the temporaries did notbelong to the Union and Respondent did not want topay the contract wage for the cleanup work that re-mained to be completed. Accordingly, as the deci-sion to layoff these three employees on December 3was based on their union affiliation, we find, asabove, that Respondent thereby violated Section8(a)(3) of the Act.D. Wage Increases and RescissionIt is uncontested that on March 7, 1975, Respon-dent granted a wage increase to unit employees with-out notifying the Union, and on March 20, 1975, re-scinded that increase, again without giving priornotice to, or bargaining with, the Union. Althoughthese actions were alleged by General Counsel to beseparate violations of Section 8(a)(5), the Adminis-trative Law Judge found them to be isolated and oflimited impact and therefore failed to find the viola-tions as alleged. In reaching this conclusion, the Ad-ministrative Law Judge commented that "[t]he evi-dence does not warrant an inference that theseincidents were causally connected or motivated forthe purpose of invidiously influencing the employeesin a proscribed manner." He also noted at length intheDecision evidence that Respondent had a pastpractice of granting merit increases, upon request byindividualemployees,whichwere accomplishedwithout consultation with the Union.Again we must note both legal and factual error inthe Administrative Law Judge's reasoning. In orderfor General Counsel to provea prima faciecase withrespect to an alleged violation of Section 8(a)(5), heneed only prove that an obligation to bargain underSection 9(a) existed and that Respondent refused tobargain either directly or did not bargain by unilater-ally effecting a change in working conditions. Notonly is Respondent's motivation in instituting suchchanges totally irrelevant in determining the exis-tence of a violation under Section 8(a)(5), but suchconsiderations may, as alleged in this case, providethe predicate for finding the same actions violative ofother sections of the Act.It is clear that the wage increase was grantedacross the board to all of Respondent's employeeswho had any significant tenure,5 was instituted byJensen, and was not the result of individual employ-ees seeking merit increases.On the basis of the above, we find that the Admin-5The record shows that on March 7, 1975, there were nine regular full-time employees on Respondent's payroll, plus four newly hired employeesAll of the new hires had been working less than a month'Of these, seven ofthe nine regular employees received the wage increase 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDistrative Law Judge's conclusions are clearly againsttheweightoftheevidence,and find thatRespondent'sactions in unilaterally granting onMarch 7, 1975, and rescinding on March 20, 1975, anunscheduled wage increase to unit employees violat-ed Section 8(a)(5) of the Act.E.Wage Increase Withheld From LandrethOf the nine regular full-time employees on the pay-roll on March 7, 1975, only Landreth and anotheremployee did not receive the wage increase.GeneralCounsel alleges that,based on the entire record inthis case, such action violates Section 8(a)(3) and (4)of the Act. Contrary to the finding of the Adminis-trative Law Judge, we agree with the General Coun-sel.The finding above that Respondent's threats toLandreth for causing trouble by his union activitiesviolated Section 8(a)(1) provides a sufficient basis forconcluding that Respondent's subsequent wage dis-crimination againstLandrethon March7, 1975, vio-lated Section 8(a)(3), and we so find.In this connec-tion we note that Respondent has completely failedto provide a rational basis to distinguish Landreth, orLandreth and Demery (the other regular employeewho was not given the increase),from the other long-tenured employees who were given the raise.We also find that the above facts, along withJensen's undenied threat to Landreth that if he didnot withdraw the charges against the Respondent his(Landreth's) jobwas temporary support GeneralCounsel's allegation that by withholding the increasefrom Landreth Respondent also violated Section8(a)(4) of the Act, which prohibits discriminationagainst an employee because he has filed a chargewith the Board or has given testimony under the Act.REMEDYAs we have found that Respondent has refusedfrom October 25 to acknowledge or be bound by theseniority and grievance provisions of its collective-bargaining agreement with the Union,and has laidoff employees Hugh Landreth on October 24, andRobert Montieth, Max E. Stevens, and Chester C.Demery on December 3, whileless senioremployeescontinued to work,thereby effecting,a unilateralmodification of such agreement,in violation of Sec-tion 8(a)(5) of the Act, we shall order the Respondentto cease and desist therefrom and to bargain, on re-quest from the Union,concerning the matters raisedin the above-mentioned grievance.As we have also found that the Respondent hasdiscriminated against Robert S.Barbee, James L.Roedel, Jr., Terry Steger, John Meyer, and LeonardSwanson by paying them less than the wage ratecalled for in the collective-bargaining agreement be-tween Respondent and the Union,in violation ofSection 8(a)(3) of the Act,we shall order Respondentto make them whole for any loss of pay they mayhave suffered as a result of Respondent's discrimina-tion by payment to them of a sum of money equal tothatwhich they would have earned but forRespondent'sdiscrimination, together with interestat the rate of 6 percent per annum to be added tosuch backpay,such interest to be computed in accor-dance with the formula prescribed inIsis Plumbing &Heating Co.,138 NLRB 716 (1962).Having further found that Respondent, on March7, 1975,unilaterally granted an unscheduled wage in-crease to unit employees, without first notifying orbargaining with the Union,in violation of Section8(a)(5) of the Act, we shall order Respondent tocease and desist therefrom and post the appropriatenotices.However, nothing in our Order herein shallbe construed as requiring a rescission of the said in-crease.Having also found that Respondent, by uni-laterallywithdrawing said increase on March 20,1975, has also violated Section 8(a)(5) of the Act, weshall order Respondent to cease and desist there-from,and to post the appropriate notices.Finally, having found that Respondent has dis-criminated against Hugh Landreth by withholdingfrom him the March 7,1975, wage increase,becauseof his union activities and because of his filing thesecharges, in violation of Section 8(a)(3) and(4) of theAct, we shall order Respondent to cease and desisttherefrom,to make'him whole for any loss of earn-ings occasioned thereby, with interest as above, andto post the appropriate notice.AMENDED CONCLUSIONS OF LAWSubstitute the following for the AdministrativeLaw Judge's Conclusions of Law 2:"2.By failing and refusing to be bound by the col-lective-bargaining agreement with the Union, Re-spondent has violated Section 8(a)(5) of the Act."3.By discriminating against employees by pay-ing them less than the contract wage because ofunion considerations,Respondent has violated Sec-tion 8(a)(3) of the Act."4.By unilaterally granting and then rescindingan unscheduled wage increase without bargainingwith the Union,Respondent has violated Section8(a)(5) ofthe Act."5. By discriminating against an employee forunion activities as well as for filing charges under theAct, Respondent has violated Section 8(a)(3) and (4)of the Act." PAN-ABODE, INC.317ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Pan-Abode, Inc., Renton, Washington, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Threatening any employee with job reprisalshould he engage in activities protected under Sec-tion 7 of the Act.(b) Failing and refusing to be bound by, or unilat-erally modifying, the collective-bargaining agreementwith the Union.(c)Discriminating against employees because ofunion-related considerations.(d)Unilaterally granting or withdrawing wage in-creases without first bargaining with the Union.(e)Discriminating against employees for unionactivities or for filing charges under the Act.(f) In any like or related manner interfering with,restraining,, or coercing employees in the exercise oftheir Section 7 rights.2.Take the following affirmative action designedto effectuate the policies of the Act:(a)Upon request, apply and extend the grievanceand seniority provisions of the above-mentioned col-lective-bargaining agreement with the Union to itsemployees in the appropriate unit.(b)Upon request, bargaining collectively with theUnion concerning the unilateral wage increase insti-tuted on March 7, 1975, and its subsequent rescissionon March 20, 1975. Nothing in this Order shall beconstrued as requiring rescission of said wage in-crease.(c)Make whole Hugh Landreth for any loss ofearnings occasioned by withholding from him thewage increase granted on March 7, 1975, in the man-ner described in this Decision in the section entitled"Remedy."(d)Make whole Robert S. Barbee, James L. Roe-del,Jr.,Terry Steger, John Meyer, and LeonardSwanson for any loss of pay occasioned byRespondent's discrimination, in themanner de-scribed in this Decision in the section entitled "Rem-edy."(e)Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(f)Post at its place of business copies of the at-tached notice marked "Appendix." 6 Copies of saidnotice, on forms provided by the Regional DirectorforRegion 19, after being duly signed byRespondent's authorized representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered, de-faced, or covered by any other material.(g)Notify the Regional Director for Region 19, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.6 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals,the words in the notice reading "Posted by Orderof the NationalLaborRelations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT threaten any employee who en-gages in union activities with job reprisal.WE WILL extend or apply the grievance andseniority provisions of the collective-bargainingagreement with Lumber Production and Indus-trialWorkers Union, Local No. 2519, affiliatedwithUnited Brotherhood of Carpenters andJoiners of America, AFL-CIO, to our employ-ees.WE WILL NOT refuse to be bound by, nor willwe unilaterally modify, the collective-bargainingagreement with Local No. 2519.WE WILL NOT discriminate against employeesby paying them less than the wage rate estab-lished in the collective-bargaining agreement be-cause they are not members of Local No. 2519.WE WILL NOT unilaterally grant or rescindwage increases without first giving notice to andbargaining with Local No. 2519.WE WILL NOT discriminate against any em-ployee for engaging in union activities or for fil-ing charges under the Act.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of their rights guaranteed by Sec-tion 7 of the Act.WE WILL, upon request, bargain collectively 318DECISIONSOF NATIONALLABOR RELATIONS BOARDwith the Union concerning the unilateral wageincrease instituted onMarch 7, 1975, and re-scindedon March 20, 1975.WE WILL pay Hugh Landreth for any loss ofpay suffered as a result of not applying to himthe wage increase granted on March 7, 1975,with interest at 6 percent per annum.WE WILL pay to Robert S. Barbee, James L.Roedel, Jr., Terry Steger, John Meyer, and Leo-nard Swanson for any loss of pay as a result ofnot applying to them the wage rate called for inthe collective-bargaining agreement with LocalNo. 2519.PAN-ABODE, INC.DECISIONSTATEMENT OF THE CASEHENRY S. SAHM, Administrative Law Judge: This casewas heard at Seattle, Washington, on March 20 and 21,pursuant to a charge filed on December 14, 1974, amendedon January 7, 1975, and a complaintissuedon January 31,1975, which was again amended on March 20 and 21,1 thefirst and seconddays ofthe hearing.2Primary issues in-volved in this proceeding are whether the RespondentCompany discriminatorily laid off employees; refused tomeet with the Union to discuss said layoffs; paid nonunionemployees less than the wage rate called for in the parties'collective-bargaining agreements;threatened,coerced, andintimidated an employee;granted employees wage increas-es on March 7, 1975, without giving notice to the Unionand rescinded these same wage increases on March 20,1975, without notifying said Union; and also violated Sec-tion 8(a)(4) of the Act which prohibits discriminationagainst an employee who has filed charges or given testi-mony under the Act. After careful consideration of thebriefs filed by the General Counsel and Respondent onApril 21, 1975, there are hereby made the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENT EMPLOYERAND THE LABORORGANIZATION INVOLVEDThe Respondent Company, Pan-Abode, Inc., the em-ployer, is a corporation organized under the laws of theState of Washington, which has its principal place of busi-ness at Renton, Washington. At this plant, approximately14 unit employees work are engaged in manufacturing pre-cut cedar homes. There is a nonunion office staff of fourpeople. During the past year, Respondent has derived reve-tExcept where otherwise specified,all dates herein refer to theyear 1974.2The complaint was orally amended at the hearing on March 20, 1975,reduced to writing and issued on March 31,1975, 9 daysafter the hearingconcluded.The complaint,as amended,erroneously alleges that Landrethwas not recalled to work after his layoff.It is uncontroverted that he re-turned towork on February 19, 1975.nues in excess of$50,000 from shipping its precut homes topoints outside the State of Washington.Respondent ad-mits,and it is found,that it is an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.It is further acknowledged by the parties that LumberProduction and IndustrialWorkers Union, Local No.2519, affiliated with the United Brotherhood of Carpentersand Joiners of America, AFL-CIO, the Charging PartyUnion, and referred to herein as the Union, is a labor orga-nization within the meaning of Section 2(5) of the NationalLabor Relations Act, as amended, herein called the Act.11.THE ALLEGED UNFAIR LABOR PRACTICESIntroductionAs so frequently happens where violations of Section 8of the Act are alleged, the usual circumstances under whichthis situation arises is set against the background of aunion organizational campaign among employees.Howev-er, in this case,the Charging Party Union has representedthe Respondent Company's approximately 14 productionemployees for more than 20 years. During that period oftime the relationship between the employer, Aagar Jensen,owner of this small company for the past 23 years, and theUnion herein, has been exceptionally pleasant as evi-denced by the fact that the Company has not been in-volved in any litigation involving the Union—nor has theUnion ever filed a grievance against the employer.The present case arose when the Company shut down itsplant for the slow season as it has done each autumn in thepast.Normally, the plant operates at full production dur-ing its busy season which lasts from about the first of eachyear to around October or November. In 1974 the plantwas shut down from October 24, 1974, to February 18,1975. Thenormal annual shutdown of previous years wasmore severe in 1974-75 because of economic conditionswhich resulted in a recession throughout the nation. It isnot too unreasonable to assume that this situation mighthave contributed to Jensen's attempting during the fall of1974 and early 1975 to sellhis business.The Union wasaware of this.Hugh Landreth,the alleged discriminatee,was first em-ployed by Pan-Abode in April 1966.Since1972, he hasbeenahelpertoCarlWooley,theforemanofRespondent's sash and door department of the carpentershop. Landreth and Wooley are the only two employees inthis particular department and they work in a structureseparate from the plant building where the other 12 pro-duction employees work.On October 24, 1974, Landreth was laid off. The follow-ing day, he met with Robert Biringer,the business repre-sentative of the Charging Party Union. At this meetingwith Landreth, testified Biringer,"We discussed the layoff,what course of action we could take, and we decided thatseeing how they were usually shut down the week beforeChristmas anyway, that we would take legal action if theywouldn't put Landreth back to work....I discussed the3The General Counsel's representative acknowledged there was a "past PAN-ABODE, INC.319possibilities [with Landreth] of filing charges with the Na-tional Labor Relations Board and the [Washington State]Human Rights Commission for breach of contract suit."Biringer andLandreth met the next day on October 25withWilliamSesterwho has been manager ofRespondent's plant since 1962. Biringer told Sester thatLandreth's layoff "was in violation of our seniority con-tract." Sester advised Biringer and Landreth that theirgrievance was a matter which they would have to discusswith Jensen, the owner of the plant. WhenBiringer re-quested a meeting with Jensen, Sester told him that Jensenwas presently attempting to negotiate a sale of the plantwhich Biringer admitted that he knew. Sester also told Bir-inger that, in addition to Jensen being tied up in negotia-tions for the attempted sale of the Renton plant, he andJensenwere about to leave for Windsor, California, whereRespondent had another plant and would be gone untilapproximately October 31. Sester assured Biringer thatwhen he returned he would telephone Biringer. When Ses-ter returned from the California business trip on October31, he telephonedBiringerand requested that he give himuntilNovember 6 to discuss the Landreth grievance withhim because Jensen expected to know by that date whetherthe proposed buyer of the plant would agree to its pur-chase.On November 6, Biringer was advised that Jensen wasnot successful in his attempt to dispose of the plant. Thefollowing day, Biringer addressed a certified letter to Jen-sen requesting a meeting with him regarding "the griev-ances that I discussed with Mr. Sester . . . on October 25,1974." This letter concluded by stating that if he did "nothear from [Jensen] by November 13, I will be forced totake whatever action that is necessary to bring a settlementof our grievances." Similar certified letters were sent byBiringerto Jensen on' November 15 and 27 and December20,4 requesting a meeting with respect to "the laying off ofHugh Landreth and Wally Taylor in violation of the se-niority clause in our labor contract.- 5Biringer admitted that Sester had requested him on No-vember 13 to reduce the Landreth grievance to writing inorder that Jensen would be apprised of the basis for thegrievance. Biringer acknowledged on his cross-examinationthat he was aware that both Jensen and Sester were inWindsor, California, from November 22 "for a period oftime"due to an emergency whicharose attheWindsorplant. Biringer conceded that during this same period oftimehe knew that the foreman of Respondent's Renton,Washington, plant, who had been with Respondent for 26years, suddenly and without prior notice retired on Decem-ber 10, as did his wife a few weeks later, who had been theRenton plant's office manager for 22 years. Biringer alsoadmitted that Jensen at no time told him that he would notmeet with him to discuss "the issues that are 'the subjectmatter of this case." Moreover, it was elicitedon Binnger'spracticeof laying people off [during]the annuallayoff."a The Union filed its charge with the Board on December 13.5Taylor, an alleged discnmmatee in the complaint, was recalled to workon February 18, 1975, from his October 24 layoff and subsequently with-drew his grievance and name from the charge prior to December 13, 1974,when Landreth's and Taylor's charge was filed by the Union with theBoard. See G.C Exh. 6cross-examination that Sester had informed him ofJensen's other concurrent "problems" indicating that allthese simultaneous involvements prevented Jensen fromfixing a definite date for a meeting. Nevertheless, Biringerneither telephoned Jensen at the plant or home, nor had hemade any efforts to go to the plant or to Jensen's home todiscuss the Landreth grievance. It was also educed fromBiringer that none of the four certified letters, which hemailed between November 6 and December 20 addressedto Jensen, were receipted by Jensen, but by his office per-sonnel. Biringer stated that his purpose in writing theseletters was to make a record proving lack of cooperation onJensen's part prior to him bringing legal action against Re-spondent.-Sester, plant manager for 13 years in Renton, Washing-ton, testified that the manager of the-Windsor, California,plant was not only incompetent but so neglected his dutiesthat he, Sester, and Jensen had to go to the plant "a lot oftimes" over a period of 7 to 10 days in late October andearlyNovember. In addition due toillness, Jensen wasconfined to his home for 2 weeks in December and 3 weeksin January, all of which, according to Sester, accounted forJensen being unable to meet with Biringer from the timethe latter wrote his first certified letter to Jensen on No-vember 6 until December 13, when Biringer filed a chargewith the Board in this matter. Furthermore, Sester testifiedthat, because of all the critical exigencies which arose atalmost the same time, none of the certified union letterswhich were sent to Jensen between November 6 and De-cember 20, requesting a meeting, were read by Jensen untilafter the unfair labor practice charge was filed on Decem-ber 13. It was Jensen's orders to his office staff, explainedSester, that no one was to open his mail except him. Sestertestified that he believed that the Respondent was prohib-ited from meeting with the Union after December 13, as amatter of law when the Union filed its charge in this pro-ceeding. Lending credence to this belief is Sester's state-ment when examined by the General Counsel, that: "Wecan't have a meeting with the Union until we're over withthis hearing."Landreth's LayoffWhen Biringer was asked if he requested Sester at anytime to rescind Landreth's October 24 layoff by having him"bump" another employee, with less seniority, at whateverjob classification was then available from a department ofthe plant other than the one in which Landreth worked, heanswered in the affirmative. Biringer continued that at thetime he made this request he was aware the plant was inthe process of being shut down and that Landreth was ahelper of Wooley, the carpenter foreman, who had moreseniority than Landreth. When he was again asked whetherhe had requested Sester to transfer Landreth to anotherdepartment in the plant to displace a man holding a differ-entjob who had less seniority than Landreth, he answered:"I believe I did." Asked to name the department, he said:"I don't recall.'Sester testified when called as a witness by the GeneralCounsel that it has been Respondent's policy for at least 13years never to transfer employees from one department to 320DECISIONSOF NATIONALLABOR RELATIONS BOARDanother in a reduction in force as all layoffs were effectuat-ed on a departmental basis, and not on a plantwide basis.Moreover, he continued, he was not aware when Landrethwas laid off that he was qualified to operate the variousmachines in the other departments. Sester acknowledgedthat more than 3 years ago Landreth had acquired experi-ence in making purlins, a component part of the precuthomes; however, the present operator of the purlin ma-chine also drove a six-wheel truck which required a specialstate driver's license that Landreth did not possess. Sestermaintained that the operators of these machines must havespecial skill in that the component parts of these precuthomes require a great degree of precision in order that thefinal product will fit together properly when the prefabri-cated home is assembled on the building site.Sester,whileunder examination by the GeneralCounsel's representative, also testified that the plant shutdown each year as they have a "busy season" and a "slowseason." In the latter part of October 1974, he continued,their orders for precut homes had decreased to a muchgreater extent than in previous years because of a nationalbusiness recession, necessitating employee layoffs of longerduration than previous years.6 Only one man was requiredin the sash and door department where Landreth workedas a helper to Carl Wooley, the carpenter foreman, whohad been employed by the Company for approximately 26years, compared to Landreth's 8 years. Consequently, thelatter was laid off first on October 24 and Wooley was notlaid off until the following December 3. When the plantreopened,Wooley returned to work on February 18, andLandreth was recalled the next day.Included in all the various collective-bargaining agree-ments executed between the Union and Respondent, com-mencing in 1961 to the present time, is a seniority provisionwhich reads as follows: "The employer also recognizes theprinciple of seniority and that older employees are entitledto work in preference to newer employees, competency andability considered."Sester testifiedsupra,and it stands uncontradicted thatthe Company has never engaged in "bumping from one jobclassification to another job classification" between differ-ent departments and that the Union in collective-bargain-ing negotiations with Respondent never requested such alayoff procedure. He explained that in the context of qual-ity control it would be impossible "because there are toomany key jobs that the men know what they are doing andother people haven't worked those jobs." Sester explainedthat plant policy with respect to their production employ-ees is to assign them to operate those machines and toperform that work for which they are best qualified froman experience standpoint. Sester also stated that based onthis criteria, even had the plant operated on a. plantwideseniority basis, which is contrary to the finding made here-in, Landreth was not sufficiently qualified in October 1974to bump an employee in another department of the plantwho had less seniority than Landreth but who possessedthe required experience and competency.The General Counsel's representative claimed that five6 Sester testified that in his 13 years with Respondent, the plant's annualshutdown was usually 3 to; 6 weeks but never more than 8 weeks.employees who had been hired for temporary work for 3weeks, beginning on November 20, to stack logs, shouldhave been terminated and one of those jobs given to Lan-dreth.WhenSester wasasked by counsel whether Lan-dreth who was laid off on October 24, and is 63 years ofage, was qualified to displace any of these temporary em-ployees who worked beginning November 20 to 26 untilDecember 3, he stated that stackinglogs is theheaviest andhardest job in the plant from the standpoint of the strengthand stamina required and that it was a menial job demand-ing no skill. (seeinfra.)Moreover, no request was made toSester byBiringer,on Landreth's behalf, for any specificjob or to "bump"a less senioremployee. Furthermore, thismenialwork was not available until the end of November.Itwill be recalled,supra,that Bi_rmger, the unionbusinessrepresentative, stated that he "believed" he requested aspecific job for Landreth after his October 25 layoff butwhen he was asked what department he had specified, helamely answered: "I don't recall!" This is not credited, as itstrains one's credulity to acceptBinnger'sunbelievable as-sertion that he does not recall such a critically importantaspect of this proceeding. It is found that Biringer merelysaid to Sester that based on his seniority Landreth shouldbe working without specifying any particular job to whichhe was entitled, when he spoke to Sester at the plant onOctober 25. The only job that Landreth was competent toperform as testified above by Sester was working on pur-lins, but the employee who was assigned to that job whenthe layoffs occurred on October 24 was also the driver of asix-wheel truck that required a special driver'slicense is-sued by the State of Washington which Landreth did nothave.Nevertheless, theGeneralCounselinsiststhatRespondent's laying off Landreth on October 24 constitut-ed an unfair,labor practice in that jobswerethen availablein other departments which Landreth was entitled to byseniorityas wellas being qualified.Basedon thefindingsmade herein and the proof adduced by him whichfails toprove by a preponderance of the credible evidence his con-tention, it is recommended that the allegation with respectto Landreth's discriminatory layoff on October 24 be dis-missed.The Alleged Unilateral Wage IncreasesThe amended complaint dated March 31, 1975, also al-leges that Respondent violated Section 8(a)(5) of the Actwhen it unilaterally granted wage increases to certain em-ployees on March 14, 1975, without giving prior notice toor bargaining with the Union. Also alleged as a violation ofSection 8(a)(5) is Respondent's unilateral withdrawal ofthis same pay increase on March 20, 1975, the first day ofthe hearing, without giving prior notice to the Union, andwhich was allegedly motivated by Respondent's desire todiscourage employees in their support of, and membershipin, the Union and to undermine the Union. Moreover, al-leges the complaint, Respondent engaged in this conductbecause the Union filed a charge against it and "because ofthe National Labor Relations Board having proceeded inthe instant case." Furthermore, alleges the amended com-plaint,"Respondent refused to acknowledge or to bebound on and after October 24, 1974, by its contract with PAN-ABODE, INC.theUnion all in violation of Section 8(a)(5) of the Act."According to the amended complaint, these acts were pur-sued "without first notifying the Federal Mediation andConciliation Service of the existence of a dispute and with-out notifying the Washington State Department of Laborand Industries, Industrial Relations Division,Mediationand Conciliation, of the existence of such a dispute as re-quired by Section 8(a)(3) of the Act and without first com-plying with other requirements of Section 8(d) of the Act."In addition, these various acts detailed above, alleges theamended complaint, also violated Section 8(a)(4) of theAct which prohibits an employer "to discharge or other-wise discriminate against an employee because he has filedcharges or given testimony under this Act."With respect to those allegations of the amended com-plaint which allege that Section 8(a)(5) was violated whenRespondent granted wage increases to certain employeeson March 7 and rescinded those same increases on March20, Sester testified that Jensen "felt" certain of the employ-ees in various job classifications were entitled to wage in-creases and granted them on March 7, 1975, effective as ofMarch 14, a week before the hearing in this matter com-menced. Sester, manager of Pan-Abode, Inc., testified that,while attending the hearing on the first day, he learned thatitwas wrong to have increased wages whereupon he re-scinded the pay increases the same day,-March 20, on ad-vice of his attorney. Sester admitted that neither Jensen norhe notified the union officials prior to granting these wageincreases. He explained that in the past the Company hadgranted merit increases to its employees and the Union hadnever complained, citing an instance when Landreth him-self received a merit pay increase "several years ago." Hecontinued that if an employee deserved a merit increase,apart from periodic pay increases provided for in the unioncontract, it has been their policy over the years to grantsuch discretionary merit pay increases. Sester stated that"when the men come in and say they'd like to have a raise,if they're good help, you naturally give it to them to keepthem." He concluded this phase of his testimony by statingthat the Union had never complained about these meritincreases in the past and of the six employees who receivedsuch pay increases on March 14, 1975, two of them wereunion members and four were not.Landreth acknowledged that in the past he had receivedmerit pay increases from Respondent, "other than across-the-board raises" given to all the employees. When he wasasked if he had informed his union, the Charging Party, ofthese merit wage increases which he had received, he firstevaded the question and then stated that he did not informBiringer, the union business representative. He also testi-fied he was aware that pay raises had been given "volun-tarily" by the Respondent to other employees "outside ofthe negotiation of a new contract . . . on frequent occa-sions."When Sester was asked by the General Counsel's repre-sentative if he had ever notified the Union that he wasgoing to withdraw the March 7 wage increases as of March20, 1975, Sester answered: ". . . I didn't take back any ofthe raise out of their checks that they were given previous-ly. I did not take it out. I just went back to the old rate ofpay [which existed as of March 7]."321Employees Allegedly Paid Less Than Contract SpecifiedThe complaint further alleges that five employees werepaid $3.50 per hour "even though the collective-bargainingagreement . . . sets forth and defines the applicable wagerate to be $4.32 per hour . . . because [they] were notmembers of the Union."The above allegations apparently refer to the five manu-al laborers who were hired on various dates between No-vember 20 and 26 to work for 2 weeks on a temporary basisuntil December 6, when they were terminated. Their dutiesconsisted of stacking logs in piles and cleaning up the plantyard after the regular employees were laid off and produc-tion had ceased completely at the plant on December 3. Onoccasions in the past, it was testified, "school boys" hadbeen employed to clean up the yard and do other menialwork for which they were paid $3.50 an hour.Threats Made to LandrethAs mentioned above, Hugh Landreth has been em-ployed for the past 3 years as a helper to the carpenterforeman, Carl Wooley. He testified that since he was hiredby the Respondent in 1966 "there were periods when theplant was shut down and [he] was on a layoff [status] ... .There is a time each year where the plant is shut downentirely."After returning to work on February 19, 1975, heclaimed that on four different occasions he was threatenedby Jensen, the owner of Pan-Abode, Inc. Landreth's storyfollows: About 8 a.m. when he reported for work on Feb-ruary 19, the first day he had worked since October 24,when he was laid off along with other production employ-ees, Jensen came over to his work station and "thumbedme down a few feet down the plant away from the rest ofthemen and he said, `You God damned son of a bitch.'Then he hesitated and then he said, `You God damned sonof a bitching trouble maker.' . . '. He said this over andover on this occasion. He talked to me for about 10 min-utes. So he came back. . . . All right. He said, `You are aGod damned son of a bitching trouble maker.' He said, `Ifyou do not withdraw these charges that you have madeagainst me,' he says, `Your job is just temporary here.' Hesaid, `I have hired you back on a temporary basis,' but hesays, `The union contract will' not be renewed.' He says,`You will be let go at that time.' ... He said that I was theonly trouble maker in the plant and that when the timecame that I would be the only one that would be willing tostrike, that all of the rest of the crew was good men."Landreth testified that he had a second conversationwith Jensen the next day at or about 8 a.m. when he report-ed for work. Landreth's version of what occurred follows:"Mr. Jensen said very politely that particular time, he said,`Get on the ball.' He said, `A 16-year-old kid can do morethan you are doing.' That Was it, a passing remark, Iguess."Landreth then testified as to a third time when Jensentold him "to get on the ball and work faster, to dip bothlong and short logs." He then related a fourth occasionwhen Jensen allegedly told him to "Dip those logs downcloser, transfer them down closer to the tank so you don't 322DECISIONSOF NATIONALLABOR RELATIONS BOARDhave to walk so far. He says, you are killing too muchtime."Discussion and ConclusionsIn the words of the General Counsel's brief, the issues inthis proceeding are as follows:1.Whether Respondent laid off Landreth, Monteith,Stevens, and Chester Demery while less senior employeeswere retained.2.Whether Monteith, Stevens, and Demery were laidoff because less senior employees were not members of theUnion and, consequently, because the named employeeswere members of the Union.3.Whether by those acts Respondent unilaterally re-fused to be bound by the seniority provisions of the collec-tive-bargaining agreement which was first executed be-tween it and the Union more than 20 years ago.4.Whether Respondent refused to meet with the Unionto discuss layoffs. Also that Respondent has refused to bebound by the grievance procedure of said contract?5.Whether Respondent paid newly hired employeeshired during November 1974 a wage rate less than thatcalled for in the contract because those individuals werenot members of the Union.6.Whether Respondent threatened Landreth because ofhis union activities or other protected activities "and/orbecause of Landreth's having cooperated with and giventestimony to the National Labor Relations Board.7.Whether Respondent on March 7, 1975, increasedemployees wages without giving prior notice to the Unionwhich has represented all its employees except clericals formore than 20 years.88.Whether Respondent withheld from Landreth thewage increases granted to other employees on March 7,1975.9.Whether Respondent granted such wage increases toother employees under the circumstances described aboveand withheld that increase from Landreth (a) "in order todiscourage employees in their support of and membershipin the Union and to undermine the Union, or (b) becauseof the Union's having filed the instant charge under theNational Labor Relations Act and/or because of the Na-tional Labor Relations Board having proceeded in the in-stant case."10. "Whether Respondent's acts, considered as a whole,constitute a refusal by Respondent to acknowledge or bebound by the collective-bargaining agreement between itand the Union."11. "Whether Respondent's acts constitute a unilateralmodification of the collective-bargaining agreement with-out first notifying the Federal Mediation and ConciliationService of the existence of a dispute and without first com-plying with other requirements of Section 8(d) of the Act."The General Counsel did not explain his reasoningeither at the hearing or in his brief as to how the 11 inci-dents,supra,constituted violations or what sections of theAct were thereby violated by these alleged acts. Moreover,the oddly self-contradictory and negating dichotomouscontentions in the General Counsel's brief fail to shed anylight with respect to adequately explaining or citing his au-thority for the general principles of law upon which hisreasoning depends in arriving at his legal conclusions aswell as the basis for his deductions upon which his conclu-sions are based. For instance, no proof was adduced withrespecttohisallegationsinthecomplaint thatRespondent's objective was "to discourage employees intheir support of the Union . . . and to undermine theUnion." This failure of proof is not only significant butpart of his burden of proof in view of the cogent fact thattheUnion has never filed a grievance nor unfair laborpractice charge against the Respondent in over 20 years.TheBoard and the courts have considered arespondent's union animus in cases where it has beenfound that the Respondent committed unfair labor practic-es. It would seem that evenhanded justice requires thatwhere no substantial evidence is produced by the GeneralCounsel to show such antiunion bias, as here, that this fac-tor should be considered in evaluating whether the Re-spondent, which has an unblemished record in this respect,has committed the numerous unfair labor practices allegedby the General Counsel.The evidence, therefore, "must do more than create asuspicion of the existence of the fact to be established." 9The burden of proof is on the General Counsel to establishand sustain the allegations of his complaint by a prepon-derance of the probative and credible evidence. Therefore,when Respondent's explanation that the annual layoff re-sulted from the poor state of the national economy in theautumn of 1974, and a lack of orders for homes, and thatits failure to meet with the Union between November 710and December 13, when the Union filed its charge with theBoard, was due to circumstances beyond its control, whichexplanation is uncontradicted, the burden of going forwardwith the evidence shifted to the General Counsel to estab-lish the falsity of the explanation and the truth of his ownallegation." Section 7(d) of the Administrative ProcedureAct (5 U.S.C. 556(d)) provides that the proponent of theorder has the burden of proof. Then too, the question ofburden of proof is inextricably interwoven with the resolu-tions of credibility, facts, and legal conclusions which havebeen made in this decision.The Supreme Court had held 12 before the enactment ofthe Taft-Hartley Act (Labor Management Relations Act of1974 (67 Stat. 136)) that the evidence necessary to make afinding of an unfair labor practice must be "substantial."Substantial evidence is such evidence as affords a substan-tial basis of fact from which the fact in issue can be reason-ably inferred.13 Substantial evidence must be such relevant7This contention was not raised at the hearing by the General CounselHis theory is not explained in his brief nor does he make clear what testimo-ny he relies on to substantiate this allegation or what section of the Act heclaims was violated.8 The General Counsel stated at another point in the record that theparties' collective-bargaining relationship existed for as long as 25 years9 Universal Camera Corp v N L R. B ,340 U S 474, 477 (1951)10 Sester did meet with Landreth and hisunion representativeon October2511Martel! Mills Corporation v N L R B,114 F 2d 624, 631 (C.A 4, 1940)12N L R B v Consolidated Edison Company of New York, Inc,305 U S197, 229 (1938) PAN-ABODE, INC.evidence as a reasonable mind might accept as adequate tosupport a conclusion. Substantial evidence must have ra-tional probative force; it must carry conviction; it must bemore than a scintilla, and must do more than create a sus-picion of the existence of the fact to be established. Andthe test is not satisfied by evidence which gives equal sup-port to inconsistent inferences.14 Such a probability is notan academic proposition as evidenced by the frequencywith which juries in courts of law are unable to arrive at averdict.Section 10(c) of the Wagner Act simply provided that:"The findings of the Board as to the facts, if supported byevidence, shall be conclusive." The Supreme Court earlyinterpreted this to mean "supported by substantial evi-dence."15 The Taft Hartley amendments made explicit thesubstantial evidence requirements and added the phrase"on the record considered as a whole."" The SupremeCourt held inUniversal Camerathat the amendment wasnot intended to displace the substantial evidence standardwith a looser test, e.g., permitting the reviewing court to setaside the Board's finding if it deemed them "clearly errone-ous"; it was intended to make plain that, in determiningwhether the evidence was substantial, the reviewing courtshould look at the whole record.17The burden is upon the General Counsel to prove affir-matively and by substantial evidence that the acts allegedin the complaint were illegally motivated. As the Board hasheld, "In every case, a violation of the Act must be provedby the General Counsel by the preponderance of the evi-dence."18Moreover, the substantiality of evidence musttake into account whatever in the record fairly detractsfrom its weight. This is what is meant by considerationbeing given to the whole record.19 For the reasons hereinaf-ter explicated it is found that counsel for the GeneralCounsel has failed to carry his requisite burden of proof bya preponderance of the substantial evidence.The Alleged Coercion and Threats of LandrethAs detailed above, Jensen cursed Landreth on two occa-sions and also reprimanded and instructed him in how toperform his duties correctly. The General Counsel alleges"that Jensen's statements to Landreth constitute an inde-pendent violation of Section 8(a)(1) of the Act." Moreover,statesGeneral Counsel, "Jensen's castigation of Landrethare independent threats."In determining whether an employer's conduct amountsto interference, restraint, or coercion within the meaning ofSection 8(a)(1), the test is not the employer's intent or mo-13N.L R.B v. ColumbianEnameling& Stamping Co,306 U.S 292, 299(1938)14EasternCoal Corporation v. N.L.R.B.,176 F.2d 121, 131, 135, 136 (C.A.4, 1949). SeeAppalachian Electric Power Co v N L R B.,93 F.2d 985, 989(C.A 4, 1938)15Washington,Virginia & Maryland Coach Co. v. N.L.R.B.301 U.S 142,323tive,but whether the conduct is reasonably calculated ortends to interfere with the free exercise of the rights guar-anteed by the Act 2° Then too, on the issue of whetherSection 8(a)(1) has been violated, consideration must begiven to Respondent's entire course of conduct,as it is notrequired that each item of Respondent's actions be consid-ered separately and apart from all others, but consider-ation must be given to all such conduct as a whole with aview to drawing inferences reasonably justified by their cu-mulative probative effect.Accepting Landreth's uncontroverted version of thesefour incidents in which the General Counselalleges Jensenrestrained, interfered with, or coerced Landreth within themeaning of Section 8(a)(1) of the Act, nevertheless, a dis-tinctionmust be made between the two cursing incidentsand Jensen reprimanding Landreth for -derelictions ofduty. These threatening statements, alleges the complaint,were made "in order to discourage employees in their sup-port of and membership in the Union and to underminethe Union."Landreth's testimony stands uncontradicted. Neverthe-less, his demeanor left much to be desired. He was a ver-bose and self-dramatizing witness, given to exaggeration inretelling a strongly flavored story. Moreover, many of hisanswers were voiced in response to leading and suggestivequestions propounded by the General Counsel which alsomilitates against the weight to be given his testimony. Fur-thermore, as the vice in counsel asking his own witnessleading questions is that they suggest the desired answerswhich the witness will often merely adopt, it is futile toobject once such a question has been asked and the desiredanswer suggested. Little probative value has been given tothe testimony thus elicited particularly in view of the co-gent fact that counsel persisted in asking leading and sug-gestive questions although requested to desist from doingso.The language used by Jensen when he cursed Landrethand the context in which it was uttered did violate Section8(a)(1) of the Act. However, when Jensen reprimandedLandreth on two occasions for not performing his assignedduties correctly, this was not a violation of the Act. Asowner of Pan-Abode, it was incumbent and necessary thatJensen periodically see how things were going in the vari-ous production departments. In order to findan 8(a)(1)violation with respect to Landreth, it would be necessary,under the circumstances here revealed, to hold thatJensen's periodic inspections of the plant to determine if itwas functioning properly and efficientlyisnot a manage-ment prerogative but rather was intended to harass Lan-dreth. Fundamental economic concepts would decry sucha concept as administrative arrogance. "Management is formanagement."21 Such matters are a management preroga-tive. In order to lend plausibility to the General Counsel'scontention that Jensen's reprimanding of Landreth for themanner in which he was performing his duties is a violation147 (1937)16Universal Camera Corp. v. N L.R.B.,340 U S. at 474, 485-488, (1951)20 Time-O-Matic,IncvN L R. B.,264 F 2d 96, 99 (C A7,1959);SeeN.L.R.B. v. Stafford Operating Company,206 F.2d 19, 22,23 (C.A 8,N L R B v Illinois Tool Works,153 F.2d 811, 814 (C.A 7, 1946);Russell-1953)Newman Mfg. Co Inc,153 NLRB 13121315 (1965)17 SeeMartell Mills Corp. v. N.L.R B,114 F.2d 532 (C.A. 4,1940).,21N L.R.B v McGahey,233 F.2d 406,412-413 (C.A. 51956)N L R B v.18Falstaff Brewing Corporation,128 NLRB 294, 295, fn 2 (1960),Ace Comb Companyand Ace BowlingCompanyDivision of Amerace Corpora-19UniversalCamera Corp. v. N.L R B.,340 U S. 474 (1951).,tion,342 F.2d 841 (C.A. 8, 1965) 324DECISIONS OF NATIONAL LABOR RELATIONS BOARDof Section 8(a)(1), in view of the fact that Landreth was notdischarged, it would be necessary to hold that an employerin an effort to operate his business efficiently could notreprimand his employees for derelictions in the manner inwhich he performed his work without being accused of har-assment and thus assuming the risk of being found guiltyof an unfair labor practice. The Act does not circumscribean employer's right to discipline an employee for reasonsnot forbidden by the Act. The employer can do all thesethings at will, so long as his action is not based on unionconsiderations or intent to interfere with the purposes ofthe Act and where must ground for disciplining appears, itis ordinarily a mere matter of speculation to infer that rep-rimanding the employee was because he was a union mem-ber. To hold otherwise, with respect to Jensen correctingLandreth in the performance of his duties, would be tanta-mount to the trier of these facts placing himself in the posi-tion of substituting his own ideas' of business managementfor those of the Respondent Company. This is a manage-ment prerogative and necessary in order to maintain pro-duction, efficiency, and discipline.Where a proper colla-teralmotive can be as reasonably inferred as an unlawfulone, which in this case was Jensen instructing Landreth inperforming his work, this act of Jensen cannot be held tobe improperly motivated.22 It would seem, however, that,in evaluating whether an unfair labor practice has beencommitted, the legality of the employer's actions involvesthe problem of accomodating the rights of employees un-der Section 7 vis-a-vis the prerogatives of management toconduct and protect its business enterprise. Accordingly,Jensen, in reprimanding Landreth for the manner in whichhe discharged his duties, was not guilty of a violation ofSection 8(a)(1) of the Act. However, Jensen's threateningLandreth, which had no relevancy to reprimanding him fornot performing his duties correctly, was a violation of Sec-tion 8(a)(1).The LayoffsAs delineated above, Landreth was temporarily laid offon October 24 because of a production slowdown resultingfrom economic considerations and subsequently recalledto work with the rest of the plant employees on February19, 1975. The other production employees were laid off onvarious dates between October and December 3 and, onDecember 19, the two shipping department employeeswere furloughed. All the laid-off employees were recalledon February 18 and 19, 1975. As stated above, Respondentshuts down production every year because of the seasonalnature of its business. The shutdown in 1974 and 1975 waslonger than in previous years because of the concomitantof a sharp reduction in the housing industry occasioned'byeconomic distress in the nation and the high interest rateson home mortgages. 'The General Counsel argues that seniority should beplantwide, but states no reasons for this ultimate conclu-sion.22N L R B. v. Huber & Huber Motor Express Inc,223 F 2d 748, 749(C.A, 1955);NLRB v The Houston Chronicle Publishing Company,211F.2d 848, 854-855 (1954)Employees have no statutory or constitutional right toseniority. Such right exists solely by reason of contract 23Thereis nonatural, common law, or constitutional right toseniority?" In the instant case, the seniority clause has beenin all the collective-bargaining agreements at least since1961.The Respondent contends that past practice and theconstruction the parties have given the seniority provisionin their collective-bargaining agreement over the years con-clusively reveals that layoffs in the past were effectuated ona departmental basis and not' plantwide. The provision inquestion reads as follows: "The Employer also recognizesthe principle of seniority and that older employees are enti-tled to work in preference to newer employees, competencyand ability considered."Seniority is a preference in employment based on lengthof service. By its very nature, seniority is a relative matter.This preference is not absolute, but is limited by manyfactors which determine the value of'seniority to differentclassifications of workers.When the working force is cur-tailed, frequently the employer is confronted with the prob-lem of layoffs. It is reasonable for employers to desire thattheirmost highly trained employees be retained as theirexpertise and consequent experienced input into the pro-duction cycle is of considerable value to management. ?.5.Itis evident therefore that layoffs on a separate departmentalbasis rather than on a plantwide classification basis favorssuch a policy.26 Sester testified that the seniority provisionas interpreted above was applied on a departmental basiswith respect to Landreth's October 24 layoff.Moreover, Sester's testimony stands uncontradicted thatthe Respondent in a reduction-in-force-situation has neverengaged in "bumping from one job classification to anoth-er job classification." Nor was this subject, stated Sester,ever mentioned during the course of negotiations with theUnion which eventuated in the execution of the currentcontract which Sester signed on behalf of Respondent.Furthermore, continued Sester, if the reduction in forcewas effectuated on a plantwide basis, it would adverselyaffect the "quality control" which is so necessary in manu-facturing precut homes because laying off employees otherthan on a departmental basis would resultin losing em-ployees having specific expertise who occupied "key jobs."These experienced workers in the various departments, hesaid, "know what they are doing" whereas a man fromanother department with no experience and who had nei-ther the "competency" nor ability to operate unfamiliarmachines would not. In the event such an experiencedworker were to displace the incumbent operator, statedSester, this would result in an inferior precut house being23Starkev N Y, Chicago &St Louis R R,180 F.2d 569(C.A 7).24 SeeTradmobile Co vWhirls,331 U S 40;Fagan v PennR.R, 173F 2d Supp. 465.25When Sester was asked about the policy of retaining an employee whohad the greatest departmental seniority,he testified:"You couldn't lay off asenior man He has been there too long and he knows too much about it"That,he continued,is the reason for "respecting"departmental seniorityand in a reduction in force of laying off the employee in the departmentwith the least seniority which to him is evaluated in terms of years of experi-ence in performing an assigned task.26 SeeFord Motor Co vHuffman,345 U S.330.Aeronautical Lodge v.Campbell,337 U S. 521. PAN-ABODE, INC.325produced.It should be borne in mind that when Biringer, the unionofficial, claimed on October 25 that Landreth was laid offcontrary to the seniority provision he did not specify toSester what job in the plant Landreth was entitled to hold.All Biringer stated, Sester credibly related, was "accordingto [Landreth's] seniority, he should be working." More-over, it should be emphasized that even though,arguendo,Landreth had the right to bump between job classificationsor departments, nevertheless, he must have "competencyand ability" in the words of the contract's seniority provi-sion to perform the job being performed by the workerwhose job he seeks. On the state of the record here, it is notpossible to determine this as neither Landreth nor theUnion specified the job or the less-senior individual whomhe sought to replace.Past practices of the parties are controlling in interpret-ing the ^ seniority provisions of the collective-bargainingagreement in issue here. "Where past practice has estab-lished a meaning for language that is used by the parties [intheir agreement], the language will be presumed to have themeaning given it by past practice. The contract must beconstrued to give effect to the intent of the parties when itwas made and the circumstances existing at the time it wasmade should be looked to, to ascertain the intent:127 Asdiscussed,supra,such past practice shows that, in the caseat bar, layoffs were effectuated on a departmental basisand employee seniority was determined on a departmentalrather than plantwide basis. Accordingly, employees of onedepartment could not bump employees for job preferencein another department with the consequence that, in trans-ferring from one department to another in either direction,an employee does not carry his seniority to his transferredstatus on a plantwide basis.Therefore, Landreth's seniority rights were limited in areduction-in-force to the two-men carpentry department ofwhich sash and door was a constituent part. The otherman, Wooley, had 26 years' seniority to 8 years for Lan-dreth.Seniority clauses in collective-bargaining agree-ments, moreover, must expressly specify that bumping be-tween departments or job classifications is permitted.2S It isfound therefore that there is not a preponderance of sub-stantial evidence on the record as a whole to sustain theGeneral Counsel's contention that Landreth's layoff was aviolation of Section 8(a)(3) of the Act.The Wage Increases and Subsequent RescissionThe ' General Counsel's complaint dated January 31,1975, was amended the first day of the hearing to allegethat Respondent unilaterally granted on March 7, 1975, awage increase to some of its employees and 2 weeks later itrescinded these wage increases, without on either occasiongiving prior notice to or bargaining first with the Union.Sester testified that merit increases were given to approxi-mately eight of the employees. It is uncontraverted thatmerit increases had been granted in prior years withoutfirst bargaining with the Union with respect to these payraises. Several years before, Landreth himself had receivedsuch an increase apart from the periodic wage increases hehad received as provided for in the union contract. Overthe years, neither the Union nor the employees had object-ed to these discretionary pay increases. The merit raiseswere given whenever the quality of work of specific em-ployees justified additional compensation but these werenot plantwide periodic increases granted to all employees.See above.None of these wage increases in the instant case weregranted in the context of a union organizational campaignwhich is the usual situation in which these infractions ofthe Act arise. Nor was any evidence produced by the Gen-eralCounsel that either the granting or the subsequentwithdrawal of these merit increases was reasonably calcu-lated to invidiously interfere with the relationship of itsemployees with their Union. Moreover, the record is de-void that such action tended to interfere with the free exer-cise of the employees' rights under the Act. After an exem-plary bargaining relationship of 20 years with the Union,any finding that the Respondent could not _ continue tomake normal business decisions (such as discretionarymerit pay increases), in keeping with its established compa-ny policy of many years, without first notifiying the Union,clearly is contrary not only to the realities of industrial lifebut to the actualities of industrial relations and the law,especially in view of the cogent fact that discretionary mer-it pay increases had been granted in past years without anyobjection by the Union. Conduct such as granting discre-tionarymerit pay increases which serves legitimate busi-ness ends dispels a claim of illegitimate motives. The samerationale applies to the rescission of these increases onMarch 20, 1975, the first day of the hearing when Sesterimmediately withdrew them upon advice of his attorney.The record is clear that Sester had no intent to knowing-ly invade these employees' statutory rights but merely toaccomplish business objectives otherwise acceptable underthe Act. It would appear therefore that this isolatedde min-imusincident of obviously limited impact and significancewhich does not attain the stature of an unfair labor prac-tice should not be considered a violation of the Act. Theevidence does not warrant an inference that these incidentswere casually connected or motivated for the purpose-ofinvidiously influencing the employees in a proscribed man-ner. It is recommended that this allegation of the com-plaint be dismissed as the circumstances under which itoccurred neither constitutes a substantial basis for an un-fair labor practice nor warrants the issuance of a cease-and-desist order inasmuch as the increases were rescindedso that the matter is now moot.Temporary Employees Allegedly Paid Less Than UnionScaleParagraph 8(a) of the amendedcomplaint alleges thatfivemen who were hired between November 20 and 26, fora period of less than 2 weeks to performmenial labor con-27Pekar v. Local 181, Brewery Workers,311 F.2d 628, 636 (C A 6), certsisting of stacking togs and cleaning up the plant premises,denied373U S. 912were paid $3.50 an hour even though the collective-bar-28Norwalk Co., 3Labor Arbitration Reports 535 at 538gaining agreement establishes a wage rate of $4.32 per 326DECISIONS OF NATIONAL LABOR RELATIONS BOARDhour.It is not clear in reading the allegations in the com-plaint,as amended,which sections of the Act the GeneralCounsel's representative claims were violated,due to catch-allparagraphs in later sections of the complaint which donot specify which paragraphs are being referred to as wellas which section of the Act is alleged to have been violated.Itwould appear for the reasons hereinafter explicatedthat the General Counsel's representative is in error in re-ferring to these five temporary manual laborers as "unitemployees."Included in the parties'collective-bargainingagreement is a union-security provision requiring all newlyhired employees to become members of the Union by the31st day of their employment.Inasmuch as the temporarywork they performed for only 14 days was menial and notthe skilled production work of the unit employees, andsince they were not employed the required 31 days calledfor in the union-security clause,it follows they were neitherunit employees nor eligible for the union wage scale pro-vided for in the collective-bargaining agreement.Thus, Re-spondent was not required to pay the union pay scale tothese five temporary laborers. Moreover,in the past, this,type of work was performed by temporary employees atthe rate of$3.50 per hour.It is recommended,therefore,that this allegation of the complaint be dismissed.The December 3 LayoffsParagraph 9 of the complaint which was amended at thehearing alleges that on December 3, 1974,Respondent laidoff employees Monteith,Stevens, and Demery who hadgreater seniority than other unit employees because theywere members of the Union,and that "Respondent hasfailed and refused to recall or reinstate said employees."These three laid-off employees were recalled to work onFebruary 19, 1975, along with the other production unitemployees.It is uncontradicted that all production at theplant ceased on December 3 and that all temporary em-ployees were terminated by December 6. The two men em-ployed in the shipping department were the last employeeslaid off.They had sent all completed orders to the purchas-ers by December 19 and were then laid off on that date.Moreover,the three unit production employees namedabove,who were laid off on December 3, at no,time there-after requested that they displace the temporary laborerswho were stacking logs and cleaning up the' premises onDecember 3 and who continued to work until December 6,when they were discharged.Just as there has been a failure of proof with respect toLandreth's layoff,and for the same reasons enunciatedabove,which are likewise applicable to.alleged discrimina-teesMonteith,Stevens, and Demery who were laid off onDecember 3, by Respondent,it is recommended that thisallegation of the complaint also be dismissed.Moreover,none of these three employees(all of whom were recalledon February 19, 1975), asserted any such right to displacean incumbent assigned to another job classification in adifferent department.The uncontradicted testimony withrespect to Monteith, Stevens, and Demery is found,there-fore, not to attain the stature of an unfair labor practice soas to warrant the issuance of a cease-and-desist order. Ac-complaint be dismissed.Alleged Violation of Section 8(a)(4)Paragraph 10 of the complaint alleges that on February19 and 20, and on one occasion between February 25 andMarch 1,1975, Respondent President Jensen"threatened,intimidated and coerced"Landreth because of his unionactivities and "because Landreth'shad cooperated withand given testimony to the National Labor RelationsBoard."By such acts, states paragraph 16, Respondent"engaged in unfair labor practices. . .within the meaningof Section 8(a)(4) . . . of the Act.There is not a scintilla of evidence to substantiate thisallegation.Moreover, Section 8(a)(4)makes it an unfairlabor practice for an employer"to discharge or otherwisediscriminate against an employee because he has filedcharges or given testimony under the Act." The GeneralCounsel's representative has not elicited any testimony thatLandreth"was threatened,intimidated and coerced" byRespondent because he had "cooperated with and giventestimony"to the Board.Furthermore,no evidence wasadduced showing that Landreth was not completely freefrom coercion or threats when he gave an affidavit to theBoard investigator or testified at the hearing.SeeNash v.Florida Industrial Commission,389 U.S.235, 238;Ogle Pro-tective Service,149 NLRB 545,566. Accordingly,it is rec-ommended,that the 8(a)(4) allegation of the complaint bedismissed.The Alleged Violationof Section 8(a)(5)The complaint avers that since October 25, 1974, Re-spondent"failed and refused to meet and confer for thepurpose of discussing the layoff of Landreth."Section8(a)(5) provides that: "It shall be an unfair labor practiceto refuse to bargain collectively with the representatives ofhis employees...."The facts set out abovein extensobelie this allegation.The plant manager, Sester, met with Biringer,the unionofficial,on October 25, with respect to the layoff of Lan-dreth which had occurred the day before.The matter wasalso discussed by them on November 1, 1974. Again, onNovember 6, Biringer telephoned Sester and notified himthat he "would have to take legal actions then in order tobring it to a head."The testimony reveals that up to thispoint the company officials never refused to meet with theUnion.The record is clear that after Landreth's layoff Jen-sen was negotiating for the sale of the plant and also was illin December and January and that also he had lost keypersonnel at both the Windsor and Renton plants whichcompelled his and Sester's repeated presence at Windsorduring October and November.The Union was aware ofall this during the time in issue here. Moreover,the letterssent by Biringer to Jensen have not been shown by theGeneral Counsel to have been read by Jensen before theUnion filed its charge on December 13. The credible evi-dence is to the contrary 29cordingly,it is recommendedthatthis allegation of theMarkets, Inc, a Missouri Corporationv N L RB,416 F 2d 601, 606 (C.A. 7,29 SeeQuick Shop Markets,Inc., an Illinois Corporation and Quick Shop PAN-ABODE, INC.327Under the facts here, it would not be reasonable to holdthat the Respondent's conduct between October 25 andDecember 13, detailed above, constitutes substantial evi-dence upon which to base a finding of a refusal to bargain.The premature and hasty action on the part of the Unionin filing a charge against the Company nullified any possi-bility of good-faith bargaining by the parties thereafter, ashereinafter explained. The employer here was entitled to areasonable time, varying according to the circumstances ofthe case, in-which to consider not only Landreth's griev-ance but also to study and determine its merit or lackthereof in the context of preparing to discuss Landreth'slayoff with the Union,30 The length of time accorded Re-spondent was not a sufficiently reasonable length of timeunder the circumstances here revealed to determine the va-lidity of Landreth's claim that he should not have been laidoff.When the Union filed a charge on December 13, in theface of the arbitration provision cited in footnote 30,above, and at a time when Jensen was experiencing numer-ous difficulties, both personal and business, of which theUnion was aware, as well as the cogent fact that there is noevidence that Respondent's request for a short delay was apretext to evade collective bargaining, and in the absenceof any reasonable opportunity to negotiate, it would seemthere was no refusal to bargain within the meaning of Sec-tion 8(a)(5). To hold there was such a refusal would beinherently inequitable in that it would penalize the Re-spondent for conduct induced by the Union's precipitateaction in filing a charge with the Regional Director. More-over, there is an implied understanding that neither partyto collective-bargaining negotiations will affirmatively pre-vent performance by the other and thus preventeffectivenegotiations 3iMoreover, Respondent was not accordedsufficient time in the context of the unforeseen and dis-quieting circumstances which then confronted Respon-dent. Based on these extenuating facts, it follows that therecould be no refusal to bargain as of December 13.32 Thefiling of an unfair labor practice charge at that time in thecircumstances presented here does not appear to foster thegood-faith indicia defined in Section 8(d) of the Act. Itwould seem that the bona fides of the Respondent couldbest have been tested at that juncture by further affirma-1969), holding that an unopened registered letter did not constitute a clear,unequivocal demand to bargain. Cf.Filler Products Inc v N L R B,376F 2d 369 (C.A. 4, 1967),Scott Gross Company Inc,197 NLRB 420 (1972).30 The collective-bargaining agreement provides that "all disputes orgrievances that cannot be speedily adjusted or settled or the job shall bereferred to the accredited parties-of this Agreement for settlement" G.CExh. 2, p 331 SeeMastro Plastics Corp, at al v N L R B,359 U S. 270, 279-281(1956).32 SeeN L.R.B. v The Jackson Press Inc.,201 F 2d 541, 544-545 (C A 7,1953);Texarkana Bus Company Inc v, N L.R B,119 F.2d 480, 484 (C A 8,1941),The Bailey Grocery Company,100 NLRB 576 (1952)tive steps on the part of the Union or perhaps accordingconsideration to Respondent's request for a short delay be-cause of the dilemma he was then undergoing, before theUnion filed its charge. It is concluded, therefore, that theevidence presented by the General Counsel falls short ofestablishing such bad faith on the part of the Respondentin its dealings with the Union as constituted a refusal tobargain within the meaning of Section 8(a)(5) of the Act 33Nor am I persuaded that the evidence is substantialenough, in view of Respondent's exemplary record of 20years in dealings with the Union,as well as itsoverall con-duct in the instant case, that would justify a finding thatRespondent refused the Union's request to bargain3The obligation to bargain collectivelyencompasses acorrelative and affirmative duty of equitable dealing. Col-lective bargaining is stifled at the source if the party uponwhom the demand is being made is not accorded a reason-able opportunity to determine the validity of the claimbeing made upon him. Assumingarguendo,that Landreth'sgrievance might have had merit, which is contrary to thefinding made herein, when the charge was hastily filed, itfollows there could be no refusal to bargain if there was noobligation to bargain at that time.35Moreover, the record fails to disclose that Respondentrefused the Union's request to discuss Landreth's layoff.The date of filing of the charge on December 13 does notappear to foster the good-faith indicia defined in Section8(d) of the Act. Furthermore, the facts here present an afortiorisituation in that Landreth was recalled to workfrom his layoff at the same time that all the other fur-loughed employees were recalled. In view of the precipitatemanner in which the charge was filed, less than a monthafter Sester and Biringer last disucssed the matter, and theposture in which the matter was left at that time, it is foundthere was no refusal to bargain. It is recommended, there-fore, that the 8(a)(5) allegation of the complaint be dis-missed.CONCLUSIONS OF LAw1.By threatening an employee, Respondent has inter-fered with, restrained, and coerced the employee in theexercise of his rights guaranteed in Section 7 of the Act, inviolation of Section 8(a)(1) of the Act.2.Respondent did not violate the statute by any otherconduct alleged in the complaint, as amended, except asfound above.[Recommended Order omitted from publication.]33 SeeGreen Colonial Furnace Company,52 NLRB 161, 163 (1943),Ameri-can Rubber Products Corporation v N.L RB, 214 F 2d 47, 54 (C A. 7, 1954)34 SeeLouis Natt d/b/a Mrs. Natt's Bakery,44 NLRB 1099 (1942)35 SeeN L.R B v The Jackson Press Inc,201 F.2d 541, 544-545 (C.A. 7,1953);Texarkana Bus Company Inc v N L.R B,119 F 2d 480, 484 (C A 8,1941);The C L Bailey Grocery Company,100 NLRB 576 1952